 


109 HR 593 IH: To amend the Solid Waste Disposal Act to authorize States to restrict receipt of foreign municipal solid waste, and for other purposes.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 593 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Rogers of Michigan (for himself, Mr. Camp, Mr. McCotter, Mr. Knollenberg, Mrs. Miller of Michigan, Mr. Hoekstra, Mr. Upton, and Mr. Schwarz of Michigan) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Solid Waste Disposal Act to authorize States to restrict receipt of foreign municipal solid waste, and for other purposes. 
 
 
1.Interstate and international transportation and disposal of municipal solid waste
(a)In generalSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding after section 4010 the following new section:

4011.International transportation and disposal of municipal solid waste
(a)AuthorityA State may enact a law or laws imposing limitations (including a prohibition) on the receipt and disposal of foreign municipal solid waste.
(b)Effect on Interstate and foreign commerceNo State action taken as authorized by this section shall be considered to impose an undue burden on interstate and foreign commerce or to otherwise impair, restrain, or discriminate against interstate and foreign commerce.
(c)DefinitionsFor purposes of this section:
(1)Foreign municipal solid wasteThe term foreign municipal solid waste means municipal solid waste generated outside of the United States.
(2)Municipal solid waste
(A)Waste includedExcept as provided in subparagraph (B), the term municipal solid waste means—
(i)all waste materials discarded for disposal by households, including single and multifamily residences, and hotels and motels; and
(ii)all waste materials discarded for disposal that were generated by commercial, institutional, municipal, and industrial sources, to the extent such materials—
(I)are essentially the same as materials described in clause (i); and
(II)were collected and disposed of with other municipal solid waste described in clause (i) or subclause (I) of this clause as part of normal municipal solid waste collection services, except that this subclause does not apply to hazardous materials other than hazardous materials that, pursuant to regulations issued under section 3001(d), are not subject to regulation under subtitle C. Examples of municipal solid waste include food and yard waste, paper, clothing, appliances, consumer product packaging, disposable diapers, office supplies, cosmetics, glass and metal food containers, and household hazardous waste. Such term shall include debris resulting from construction, remodeling, repair, or demolition of structures.
(B)Waste not includedThe term municipal solid waste does not include any of the following:
(i)Any solid waste identified or listed as a hazardous waste under section 3001, except for household hazardous waste.
(ii)Any solid waste, including contaminated soil and debris, resulting from—
(I)a response action taken under section 104 or 106 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604 or 9606);
(II)a response action taken under a State law with authorities comparable to the authorities of such section 104 or 106; or
(III)a corrective action taken under this Act.
(iii)Recyclable materials that have been separated, at the source of the waste, from waste otherwise destined for disposal or that have been managed separately from waste destined for disposal.
(iv)Scrap rubber to be used as a fuel source.
(v)Materials and products returned from a dispenser or distributor to the manufacturer or an agent of the manufacturer for credit, evaluation, and possible reuse.
(vi)Any solid waste that is—
(I)generated by an industrial facility; and
(II)transported for the purpose of treatment, storage, or disposal to a facility or unit thereof that is owned or operated by the generator of the waste, located on property owned by the generator or a company with which the generator is affiliated, or the capacity of which is contractually dedicated exclusively to a specific generator, so long as the disposal area complies with local and State land use and zoning regulations applicable to the disposal site.
(vii)Any medical waste that is segregated from or not mixed with solid waste.
(viii)Sewage sludge and residuals from any sewage treatment plant.
(ix)Combustion ash generated by resource recovery facilities or municipal incinerators, or waste from manufacturing or processing (including pollution control) operations not essentially the same as waste normally generated by households..
(b)Table of contents amendmentThe table of contents of the Solid Waste Disposal Act (42 U.S.C. prec. 6901) is amended by adding after the item relating to section 4010 the following new item:


Sec. 4011. International transportation and disposal of municipal solid waste. 
 
